PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
PRIEWASSER, et al.
Application No. 16/823,983
Filing Date: March 19, 2020
Attorney Docket No. 6091.140480
For: SUBSTRATE PROCESSING METHOD
:
:
:	
:      DECISION ON PETITION
:
:
:




This is a decision on the petition under 37 CFR 1.182, filed June 13, 2022, to expedite consideration of the petition, filed May 2, 2022, which is properly considered as a petition under 37 CFR 1.55(f), to accept a delayed submission of a certified copy of the foreign application. 

The petition under 37 CFR 1.182 is granted to the extent that the petition fee of $420 has been received.   

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements. Accordingly, the petition is granted.

The Office acknowledges receipt of the certified copy of German Patent Application No. 10 2019 204 457.3 received on August 10, 2020.

It is noted that petitioner submitted a petition fee under 37 CFR 1.17(m), in the amount of $2,100, for treatment of the present petition on May 2, 2022. Since the petition fee required by 37 CFR 1.17(g) is $220.00, the overage of $1,880 has been refunded back to petitioner’s deposit account.

Petitioner is reminded that a Notice of Allowance and Fee(s) Due was mailed on April 20, 2022 that requires a reply.  

Any questions concerning this decision may be directed to the undersigned at (571) 272-3226. Questions concerning status or issuance of the application should be directed to the Office of Data Management at (571) 272-4200. 



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions